COLLINS, J.
(concurring). My first impressions were that upon principle as well as upon authority it would have to be held that the indictment charged more than one offense. But when we reflect that the gist of the offense of libel is the publication of something which tends, in contemplation of law, to injuriously affect the good order and peace of society, because of the injurious effect it has upon the reputation or business or memory of individuals, we are obliged to admit that upon principle it cannot be claimed that more than one offense was alleged. And in respect to the authorities it *171may be stated that we are not cited to one authority, and we have found none, which supports the contention of defendant’s counsel. The right of the prosecution to charge a libel published, as this is alleged to have been, reflecting on two or more persons, as a single offense, seems to have generally gone unchallenged. Whenever the question has been raised, the courts have sustained the practice adopted in this case. For these reasons, I concur in the views expressed in the main opinion.